x a b c d d1 ira ira internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-137754-01 date date trust trust dear this letter responds to your letter dated date and subsequent correspondence submitted by you as the authorized representative of x requesting a ruling under sec_643 of the internal_revenue_code the information submitted states that x is the owner of two individual_retirement_accounts ira and ira collectively the iras which x represents as being qualified_plans under sec_408 on d1 x established trust and trust collectively the trusts the trusts are revocable during x’s life and become irrevocable upon x’s death x has designated trust as the primary beneficiary of ira and trust as the primary beneficiary of ira x has further designated that the minimum required distributions mrds payable by the iras to the trusts shall be determined using the life expectancies of x and the oldest designated_beneficiary of the trust receiving plr-137754-01 distributions from that ira the trusts will have no assets other than the mrds received from the iras a b c and d are the beneficiaries of trust during their lifetimes c and d are the beneficiaries of trust during their lifetimes both trusts contain provisions allowing additional beneficiaries to be added to the trusts during x’s life during x’s life x will be entitled to receive all of the mrds received by the trusts after x’s death the trusts provide that the mrds received by the trusts shall be divided into equal shares for the beneficiaries of the respective trusts and currently paid to the respective beneficiaries or for their benefit trust provides that the mrds received may be reallocated among the beneficiaries within certain discretionary powers of the trustee but that the entire amount of the mrds received during the year will be distributed currently x requests a ruling that the payments made after x’s death to the trusts will be included in the distributable_net_income dni of the trusts deductible by the trusts and taxable to the beneficiaries in the year paid to the beneficiaries sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent which are not properly includable in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_661 provides that in any taxable_year there shall be allowed as a deduction in computing the taxable_income of an estate_or_trust other than a_trust to which subpart b applies the sum of any amount of income for such taxable_year required to be distributed currently including any amount required to be distributed which may be paid out of income or corpus to the extent such amount is paid out of income for such taxable_year and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_643 provides that the term distributable_net_income dni means with respect to any taxable_year the taxable_income of the estate_or_trust computed with the modifications provided in sec_643 through plr-137754-01 based solely on the facts and representations submitted we conclude that the payments to the trusts from the iras constitute ordinary_gross_income in respect of a decedent of the trusts under sec_691 we further conclude that these payments will be deductible by the trusts as amounts properly paid or distributed under sec_661 to the extent of the dni of each trust and taxable to the beneficiaries in the year paid to the beneficiaries except as set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
